MORROW, P. J.
On the 22d day of April, 1931, the judgment of the trial .court condemning the appellant to suffer confinement in the penitentiary for a period of three years for the theft of cattle was reformed and affirmed. Thereafter, on the 27th day of that month, the state’s attorney filed a motion, supplemented by the affidavit of the sheriff of Clay county, stating that the appellant, on the night of April 6, 1931, made his escape from the county jail of Clay county, and that he has not voluntarily returned. In obedience to the statute (article S24, C. C. P. 1925), this court is constrained to set aside the judgment of affirmance and dismiss the appeal, which is accordingly done.